DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the claims was filed on 7/28/2020; claim 7 was canceled and no new claims were added.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 was filed on the same date as the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawing Objections
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because surfaces (8) and (9) have a shared edge instead of being opposing surfaces with spacer member (7) between them; this is not consistent with references to these elements in the specification and claims. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP0282460A2 (hereafter “Zancaner”, cited in Applicant’s July 28, 2020 IDS) in view of  US5408728A (hereafter ”Wisniewski”) In further view of US3895718 (hereafter “Seiller”)

    PNG
    media_image1.png
    454
    667
    media_image1.png
    Greyscale

Zancaner, Figure 1, annotated

    PNG
    media_image2.png
    469
    1050
    media_image2.png
    Greyscale

Zancaner, Figure 2, annotated
Regarding Claim 1: Zancaner discloses a spacer device (Figures 1-3, spacer device 5) for frames of spectacles (Figure 2, spectacle frames) configured to maintain a pair of arms (Figure 2, annotated, arm folded first and arm folded last) of the frame with respect to the front mount of the frame (Figure 2, annotated, front mount of frame) when they are folded onto the mount in a closing manner (Figure 2, folded spectacles), the device comprising a spacer member (Figure 2, spacer 5) which has a thickness which is defined between a pair of opposing surfaces (Figure 2, annotated, spacer 5, thickness is different at bent front surface and in back between 5’ and 5”), the member extending in a main direction (Figure 2, main direction), between a pair of opposing faces (Figure 2, annotated, ends 5’ and 5’’ and bent front surface of spacer device 5), which are configured for contact with the front mount of the frame (Figure 2, annotated, front mount of frame) and the arm of the pair of arms which is folded last onto the mount, respectively (Figure 2, annotated, arm folded last), characterized in that the spacer member comprises a channel (Figure 1, annotated, channels 6 and 7 together) which extends in the member transversely to the main direction (Figure 1, annotated, channels 6 and 7 extending vertically) and which extends through the thickness (see Figure 1, annotated, 6 and 7 go all the way through the thickness of 5, allowing it to sit as shown in Figure 3) and which is provided in a position between the faces (Figure 1, annotated, positioning of channels 6 and 7 between ends of spacer device 5 5’ and 5’’ and its bent front surface, not labeled), the channel being delimited by a pair of walls which face each other in a mutually spaced apart relationship and which are connected at an  Application No.: Not Yet Knownend thereof to a base surface of the channel (Figure 1, annotated, wall pair and end base surface of channels 6 and 7 together), the channel being configured to be engaged by the arm of the pair which is folded first onto the mount so as to remain spaced apart from the mount (Figure 2, annotated, with channel configured to engage arm folded first).
 Zancaner does not specifically teach a spacer configured for arms being spaced apart from each other or wherein the face of the spacer member which is intended for contact with the front of the frame has a concave surface profile. 
However, in the same field of endeavor, Wisniewski (figure 1) discloses an eyeglasses holder configured to hold the arms of the frame spaced apart from each other (figure 8, arms 27 and 27’ separated by center body leg 22 (figure 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Zancaner with the spacer between the arms of Wisniewski for the purpose of securing the temple bars of the eyeglasses frames from opening without the need for customization to each pair (Wisniewski 17-24). 
Zancaner in view of Wisniewski does not specifically teach wherein the face of the spacer member which is intended for contact with the front of the frame has a concave surface profile. 
However, in the same field of endeavor, Seiler teaches a concave surface profile (figure 1, notch 3 in holder 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Zancaner and Wisniewski with the concave front of Seiler for the purpose of securing the spacer with respect to the front mount of the frame (Seiler, lines 24-28).  
Regarding Claim 2: Zancaner in view of Wisniewski and Seiler discloses the spacer device according to claim 1 (Figure 1, spacer device 5), and Zancaner further teaches wherein the walls extend in the channel substantially parallel with each other (Figure 1: channels 6 and 7 in spacer device 5 are observed to have parallel walls and would require such to fit onto and remain affixed to card 1).   
Regarding Claim 3: Zancaner in view of Wisniewski and Seiler discloses the spacer device according to claim 1, and Seiler further teaches wherein the walls are connected to the base surface of the channel with a curved surface profile (Seiler, figure 1, notch 3 in holder 2 has a curved surface profile); the rationale to combine is the same as for Claim 1.  
Regarding Claim 4: Zancaner in view of Wisniewski and Seiler discloses the spacer device according to claim 1, and Zancaner further teaches wherein the channel (Figure 1, channels 6 and 7) extends in the spacer member (Figure 1, spacer device 5) perpendicularly to the main direction (Figure 1, spacer device 5, in which the channel is orthogonal to the main direction). 
Regarding Claim 5: Zancaner in view of Wisniewski and Seiler discloses the spacer device  according to claim 2, but does not specifically teach wherein the dimension of the distance between the walls of-3-6381361-1Applicant: SAFILO SOCIETA AZIONARIAFABBRICA ITALIANALAVORAZIONE OCCHIALI S.P.A. Application No.: Not Yet Knownthe channel has a value between 2 mm and 7 mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Zancaner with the dimension of the distance between the walls of-3-6381361-1Applicant: SAFILO SOCIETA AZIONARIAFABBRICA ITALIANALAVORAZIONE OCCHIALI S.P.A. Application No.: Not Yet Knownthe channel having a value between 2 mm and 7 mm with a reasonable expectation of success because glasses come in a standard range of sizes so this condition would need to be satisfied for the disclosed device to function as expected for those standard sizes. Changes in size/proportion are generally recognized as being within the level of ordinary skill in the art, (see MPEP § 2144.04(IV)(A)), and Applicant has not shown that the claimed configuration achieves unexpected results or is overwise unobvious.
Regarding Claim 6: Zancaner in view of Wisniewski and Seiler discloses the spacer device according to claim 1, but does not specifically teach wherein the thickness of the spacer member has a dimension between 5 mm and 12 mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Zancaner with the thickness of the spacer member having a value between 5 mm and 12 mm with a reasonable expectation of success because glasses come in a standard range of sizes this condition would need to be satisfied for the disclosed device to function as expected. Changes in size/proportion are generally recognized as being within the level of ordinary skill in the art, (see MPEP § 2144.04(IV)(A)), and Applicant has not shown that the claimed configuration achieves unexpected results or is overwise unobvious.
Regarding Claim 8: Zancaner in view of Wisniewski and Seiler discloses the spacer device according to claim 1 (Figure 1, spacer device 5), but does not explicitly teach the wherein the channel (Figure 1, channels 6 and 7) is positioned in the member (Figure 1, spacer device 5) at a distance from the face which is intended for contact with the front mount of the frame (Figure 1, bent face) having a dimension greater than the distance between the channel and the opposing face. 
Zancaner further teaches spacer element 5, regardless of the presence of card 1, visually appears to exhibit these proportions in the embodiments of Figures 1 and 2; moreover. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Zancaner with a channel positioned in the spacer member further from the face intended for contact with the front mount of the frame than from the opposing face with a reasonable expectation of success because changes in size/proportion are generally recognized as being within the level of ordinary skill in the art, (see MPEP § 2144.04(IV)(A)), and one only has a finite number of potential distance ratios available, all leading to a predictable result.  Applicant has not shown that the claimed configuration achieves unexpected results or is overwise unobvious.
Regarding Claim 9: Zancaner in view of Wisniewski and Seiler discloses the spacer device according to claim 1 (Figure 1, spacer device 5), and Zancaner further teaches wherein the spacer member is constructed from a material selected from expanded polymer materials, micro-cellular expanded materials or micro-cellular foams, expanded elastomer materials (paragraph [0008], lines 1-2, which note that the disclosed spacer device is made of a plastic material, of which these foams are a subset). In a similar field of endeavor, Wisniewski further teaches the use of a “resilient foam material” for the purpose of improving the frame arm holding power of the holder (column 4, lines 31-38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP LUCAS WILKERSON whose telephone number is (571) 272-7868. The examiner can normally be reached between 9 AM and 6 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEONARD CHANG can be reached on (571) 270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILLIP LUCAS WILKERSON/
Examiner, Art Unit 4174



/THOMAS K PHAM/             Supervisory Patent Examiner, Art Unit 2872